Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The specification and abstract filed on 6/29/22 are entered.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Winegan on 7/15/22.

The application has been amended as follows: 

Replace the claims with the following claims

37. A wearable item to be used in many ways, for a variety of configurations and as a versatile garment, the wearable item comprising: 
a lower body portion; 
a pair of panel segments wherein each panel segment comprises: 
 	a first panel and a second panel;
  	the first panel having a first end and a fourth end opposite the first end; 
 	the first panel having a second end and third end each adjacent both the first end and the fourth end;
the first panel only attached to a portion of the lower body portion at a first end of the first panel;
 	the second panel only attached to the first panel at either the second end or the third end at an intersecting area; 
the first panel and the second panel adapted to be used and styled in a plurality of different ways.  

38. The wearable item of claim 37, wherein each first panel is attached to a front portion of the lower body portion at the first end of each panel.  

39. The wearable item of claim 37, wherein at least one panel is configured to be worn as an upper body portion.

40. The wearable item of claim 37, wherein the lower body portion is adapted to at least encircle a part of a user of the wearable item in a variety of configurations.

41. The wearable item of claim 37, wherein the lower body portion further comprises a closure device.

42. The wearable item of claim 37, wherein each second panel is in a horizontal direction in at least one configuration of the plurality of different ways.

43. The wearable item of claim 37, wherein: each first and second panel comprises a plurality of free ends.

44. The wearable item of claim 37, wherein at least one panel is adapted to be positioned in at least one of a plurality of different locations.

45. The wearable item of claim 44, wherein at least one panel and the lower body portion are adapted to be worn in a plurality of different configurations.

46. The wearable item of claim 45, wherein the lower body portion is adapted to be positioned in a plurality of different locations depending upon the style of wear of the wearable item.

47. The wearable item of claim 37, wherein the wearable item is made of a material including a stretch fabric.

48. The wearable item of claim 37, wherein the wearable item is a strapless garment.

49. The wearable item of claim 37, wherein the wearable item is a sleeveless garment.

50. The wearable item of claim 37, wherein the wearable item is adapted to be worn in a configuration including a sleeve style configuration in at least one configuration of the variety of configurations.

51. The wearable item of claim 37, wherein the wearable item is adapted to be worn in a configuration including a strap style configuration.

52. The wearable item of claim 37, wherein the wearable item is adapted to be worn in a configuration including a shoulder style configuration.

53. The wearable item of claim 37, wherein the wearable item is adapted to be worn in a configuration including a neckline style configuration.

54. The wearable item of claim 37, wherein the wearable item is adapted to be worn in a configuration including a garment train.

55. The wearable item of claim 54, wherein at least one panel is used as the garment train.

56. (cancelled)

57.  A wearable item to be used in many ways, for a variety of configurations and as a versatile garment, the wearable item comprising: 
a lower body portion; 
an upper body portion; 
wherein said upper body portion comprises:
a pair of panel segments wherein each panel segment comprises: 
 	a first panel and a second panel;
  	the first panel having a first end and a fourth end opposite the first end; 
 	the first panel having a second end and third end each adjacent both the first end and the fourth end;
the first panel only attached to a portion of the lower body portion at a first end of the first panel;
 	the second panel only attached to the first panel at either the second end or the third end at an intersecting area; 
the first panel and the second panel adapted to be used and styled in a plurality of different ways.  

58. The wearable item of claim 57, wherein the wearable item is a strapless garment.

59. The wearable item of claim 57, wherein the wearable item is a sleeveless garment.

60. The wearable item of claim 57, wherein the lower body portion further comprises a closure device.

61. The wearable item of claim 57, wherein each second panel is in a horizontal direction in at least one configuration.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

 	The present invention pertains to a wearable item to be used in many ways, for a variety of configurations and as a versatile garment, the wearable item comprising: a lower body portion; a pair of panel segments wherein each panel segment comprises: a first panel and a second panel; the first panel having a first end and a fourth end opposite the first end; the first panel having a second end and third end each adjacent both the first end and the fourth end;  the first panel only attached to a portion of the lower body portion at a first end of the first panel;  the second panel only attached to the first panel at either the second end or the third end at an intersecting area;  the first panel and the second panel adapted to be used and styled in a plurality of different ways.  
	The closest prior art includes Tarr D695,492 which teaches a lower body portion and 4 panels, however Tarr fails to teach at least the second panel only attached to the first panel at either the second end or the third end at an intersecting area.  Tarr only teaches the panels are all attached to the lower body portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate  HYPERLINK "http://www.uspto.gov/" www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        7/15/22